H51-IS
                               ELECTRONIC RECORD




COA #      12-13-00382-CR                        OFFENSE:        22.04


           Daniel Wilbur Johnson v. The State
STYLE:     0f Texas                              COUNTY:         Smith

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    7th District Court



DATE: 03/31/2015                 Publish: NO     TC CASE #:      007-1059-13




                        IN THE COURT OF CRIMINAL APPEALS



         Daniel Wilbur Johnson v. The State
STYLE:   of Texas                                     CCA#:            *WTJL*/jr
         PRO S£                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          R&Ffftn)                                    JUDGE:

DATE:       0# iM/fOiir                               SIGNED:                         PC:

JUDGE:        T.IU /ac^s^                             PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD